Title: To James Madison from Vincent Gray, 8 November 1802
From: Gray, Vincent
To: Madison, James


					
						Sir.
						Havana Nov. 8. 1802
					
					By a French Brig Just about to get under way for New York, I have only time to say that the September Packet arrived here from Spain on Saturday Evening, and brings an Edict of His Catholic Majesty, granting permission to import Lumber from the United States into this Island, in Spanish Vessels—and also to export in the said Vessels, Rum and Molasses, to the said States.
					As soon as it is promulgated in the Royal Hacienda, a copy thereof shall be forwarded to your Department.
					The order for giving up Luisiana to the French Republic, is in the hands of the Captain General here respecting which, I will endeavor to send you official information by the next Vessel sailing from hence.
					It is to be given up in the same situation it was received from the French, by the Spaniards.  I am Sir, very respectfully your most ob. Servt.
					
						Vincent Gray
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
